Citation Nr: 1117373	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-40 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He died in March 2004.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2004, the RO issued a decision denying the appellant's claims for 
service connection for cause of death, Dependents' Educational Assistance (DEA), and Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  The RO sent her a letter later that same month notifying her of that decision denying these claims and apprising her of her procedural and appellate rights in the event she elected to appeal the decision to the Board.  The RO also sent her a letter in June 2004 concerning claims for DIC and death pension.

In November 2004, in response, the RO received a statement from her indicating she was submitting additional evidence (a revised death record, referring to the death certificate, signed by Dr. A. B.-L.) and asking for reconsideration of her claims in light of this additional evidence.  That November 2004 statement, especially if construed liberally, was tantamount and sufficient to meet the requirements for a timely filed notice of disagreement (NOD) to initiate an appeal of all of those claims denied in that May 2004 decision.  38 C.F.R. § 20.201 (2010); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

The RO sent the appellant another letter in December 2004, providing additional information concerning her claims for service-connected death benefits and DIC and indicating the additional information and evidence needed concerning her claims.  She then submitted other evidence in January 2005 - namely, a medical nexus opinion from Dr. A. B.-L., dated in December 2004, linking the Veteran's ultimately fatal esophageal cancer to exposure to Agent Orange in Vietnam.

In February 2005, the RO considered this additional evidence but continued to deny the cause-of-death and DEA claims, while deferring reconsideration of the remaining § 1318 claim because there was a temporary stay on the adjudication of those claims.  That same month, the RO sent the appellant a letter notifying her of that decision and apprising her of her procedural and appellate rights.

The temporary stay on the adjudication of § 1318 DIC claims had been imposed because, in National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the U. S. Court of Appeals for the Federal Circuit had addressed a challenge to the validity of 38 C.F.R. § 3.22 and had found a conflict between this regulation and 38 C.F.R. § 20.1106.  The Federal Circuit Court had concluded that the revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 20.1106, which interpreted a virtually identical Veterans benefit statute, 38 C.F.R. § 1311(a)(2), and that VA had failed to explain its rationale for interpreting these virtually identical statutes (1311 and 1318) in conflicting ways.  The Federal Circuit Court therefore had remanded that case and had directed VA to stay all proceedings involving claims for DIC benefits under 38 U.S.C. § 1318 where the outcome was dependent on 38 C.F.R. § 3.22 pending the conclusion of expedited rulemaking.

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), the Federal Circuit Court held, in relevant part, that 38 C.F.R. § 3.22 as amended was not invalid insofar as it precluded "hypothetical entitlement" as an additional basis for establishing eligibility under 38 U.S.C.A. § 1318.  The Federal Circuit Court held that VA could properly construe the "entitled to receive" language of sections 1311(a)(2) and 1318 in the same way and could properly construe the language of the two statutory sections to bar the filing of new claims, i.e., claims where no claim had been filed during the Veteran's lifetime or the claim had been denied and was not subject to reopening - "hypothetical entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the "entitled to receive" language of the statute, section 1318, was never intended to provide for "hypothetical entitlement" to DIC.  Rather, "entitled to receive" had been properly interpreted by section 3.22 of VA regulations.  Because the Federal Circuit Court upheld in NOVA I VA's position that the amendments to 3.22 were "interpretative", the amendments did not make "new law" but merely interpreted existing law, that is, the amendments clarified the meaning that the statute had all along.

The result was that VA had established that "hypothetical entitlement" was not a viable basis for establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 1318, no matter when the claim was filed.  So the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 would be:  (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for clear and unmistakable error (CUE) in a previous decision.

The RO resultantly issued another decision in March 2007 again denying the § 1318 DIC claim and sent the appellant a letter that same month notifying her of that decision and apprising her of her procedural and appellate rights.

In July 2007, in response, the appellant submitted an additional statement expressing her continued belief that the decision the RO had made concerning her claim was "wrong."  The RO interpreted this statement as both a petition to reopen her claim for service connection for cause of death and an NOD regarding the more recent, March 2007, decision denying her § 1318 DIC claim.  However, as mentioned, she already had submitted a timely NOD way back in November 2004 following the initial denial of her claims for service connection for cause of death, DEA, and DIC under § 1318.


Later in July 2007, in response to her most recent statement, the RO sent the appellant another letter providing additional information concerning the 
post-decision review process.

In December 2007, the appellant submitted additional evidence through her field representative - specifically, a statement in support of claim (VA Form 21-4138) and a copy of a Board decision with similar facts granting service connection to another Veteran who also had esophageal cancer on the basis of his exposure to Agent Orange in Vietnam.

In April 2008, a Decision Review Officer (DRO) at the RO issued a deferred rating decision noting the appellant was not claiming entitlement to DIC under § 1318 but, instead, had intended to file for DIC pursuant to 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312.  The DRO also apparently determined the appellant's statement was a petition to reopen her claim for service connection for cause of death.  So he issued a statement of the case (SOC) in April 2008 denying DIC under § 1318, but additionally indicating the appellant was instead requesting reconsideration of her claim for service connection for cause of death based on the Veteran's exposure to Agent Orange in Vietnam and subsequently developing the esophageal cancer that he eventually died from.  The RO sent the appellant another letter in April 2008 discussing the prior denial of DIC - including for cause of death, and erroneously indicating she needed to submit new and material evidence to reopen this claim.  The letter, therefore, discussed what would constitute new and material evidence and explained when and where she could submit this evidence, etc.

The appellant submitted a substantive appeal (VA Form 9) in June 2008 to perfect her appeal of her DIC claim.  See 38 C.F.R. § 20.200.


The RO issued another decision in July 2008 determining there was not new and material evidence to reopen the claim for service connection for cause of death.  That same month, the RO sent the appellant a letter notifying her of that decision and apprising her of her procedural and appellate rights.  She responded by submitted a timely NOD in March 2009.  And after receiving an SOC concerning this cause-of-death claim in September 2009 (albeit again on the erroneous issue of whether she had submitted new and material evidence to reopen this claim), she completed the steps necessary to perfect her appeal of this claim to the Board by also, in response to that SOC, filing a timely substantive appeal (VA Form 9) in October 2009.  See again 38 C.F.R. § 20.200.

As already explained, however, because the appellant had previously submitted a timely NOD in November 2004 in response to the RO's initial May 2004 decision denying this same claim, but did not receive an SOC, that initial decision denying this claim (and the claim for DEA) never became final and binding on her.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).  See also Myers v. Principi, 16 Vet App 228 (2002) (decision years earlier never became final and binding because the Veteran had initiated a timely appeal).  So these claims have remained pending throughout the several years since that initial decision, in turn meaning that, contrary to what the RO and DRO concluded, there is no requirement to first submit new and material evidence to reopen these claims.  See McGrath v. Gober, 14 Vet App 28 (2000) (VA must acknowledge the earlier-filed claim since it remained pending in the absence of a final and binding adjudication).

Regarding her claim for § 1318 DIC, since she has withdrawn this claim, it is no longer at issue.  38 C.F.R. § 20.204.

The remaining claims for cause of death and DEA require further development before being decided, so the Board is remanding these claims to the RO via the Appeals Management Center (AMC).


REMAND

The basis of the appellant's claim for service connection for cause of death is that the Veteran's ultimately fatal esophageal cancer was the result of his exposure to toxic herbicides - namely, the dioxin in Agent Orange, while stationed in Vietnam.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as the dioxin in Agent Orange, unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

In the May 2004 rating decision initially considering and denying the 
cause-of-death claim, the RO conceded the Veteran had served in Vietnam during the Vietnam Era and, therefore, presumptively was exposed to Agent Orange while there based upon information on his military discharge certificate (DD Form 214).

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases are chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 

Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era 
is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

So the Veteran's esophageal cancer has been specifically disassociated from exposure to Agent Orange in Vietnam, even accepting that he presumptively was exposed to Agent Orange in Vietnam.  And, indeed, this is why the RO denied the claim in that initial May 2004 decision because esophageal cancer is not a disability presumed to be associated with herbicide exposure.

But this only precludes presumptive service connection, not also the possibility of his widow-appellant establishing this necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

In support of this claimed cause-and-effect correlation is the amended death certificate, signed by A. B.-L., M.D., and a December 2004 medical nexus opinion from this same physician indicating the Veteran's death from metastatic esophageal cancer was secondary to Agent Orange exposure in Vietnam.

Dr. A. B.-L.'s statement, however, does not contain any discussion of the underlying rationale, which is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").


The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71, 73 (1993).  See, too, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The RO/AMC therefore needs to request supplemental comment from Dr. A. B.-L. concerning what sources or authority he bases his opinion that esophageal cancer is caused by exposure to Agent Orange and why his opinion differs from the findings of the National Academy of Sciences (NAS).  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010).

Further, because of this apparent conflict in Dr. A. B.-L.'s opinion versus the NAS's findings, it is also necessary to obtain an additional medical opinion on this determinative issue of causation to try and reconcile these contrary opinions.  The Court has cautioned VA against requesting an additional medical opinion where favorable evidence in the record is unrefuted, and indicated it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  However, the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26.


Accordingly, the cause-of-death and DEA claims are REMANDED for the following additional development and consideration:

1.  Request clarification from Dr. A. B.-L. regarding the underlying basis for his medical opinion that the Veteran's terminal esophageal cancer was caused by his exposure to Agent Orange in Vietnam, and specifically insofar as why his opinion differs from the findings of the National Academy of Sciences (NAS).  [Note:  the address of Dr. A. B.-L.'s practice, at least as of December 2004, is listed on the statement he submitted that same month in support of the appellant's claim.]

2.  Also obtain a VA medical nexus opinion on this determinative issue of causation, specifically insofar as the likelihood (very likely, as likely as not, or unlikely) the Veteran's fatal esophageal cancer was related or attributable to his military service, and in particular to his presumed exposure to Agent Orange based on his verified service in Vietnam during the Vietnam Era.

The VA physician designated to provide this comment must discuss the underlying rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.


3.  Then readjudicate the claims for service connection for the cause of the Veteran's death (on the underlying merits, not regarding whether there is new and material evidence to reopen this claim) and for DEA in light of the additional evidence.  If these claims are not granted to the appellant's satisfaction, send her and his representative a supplemental SOC (SSOC) concerning these claims and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


